Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 7/9/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Andrew J. Plummer (Reg. No. 66400), Attorney of Record, on 11/12/2021.


Claims 1-20 (Canceled)

21.	(Previously Presented)  A method, comprising: 
receiving at least one value for a pressure inside a three-dimensional discontinuity in the earth;
receiving at least four values for a regional stress regime in the earth;
receiving at least one value for a constant shifted pressure measured at a surface of the earth;
building a transformation matrix comprising the at least one value for the pressure, the at least four values for the regional stress regime, and the at least one value for the constant shifted pressure; 
generating an inverted matrix by inverting the transformation matrix;
determining a parameter vector based at least partially upon the inverted matrix and a cost function; 
based at least in part on the parameter vector, computing a paleostress vector representing a fractured region of the earth; 
determining a tectonic regime based at least in part on the paleostress vector; 
associating the tectonic regime with at least one fault of the fractured region of the earth; and
generating at least one parameter to configure a control signal based upon the at least one fault, wherein the control signal is configured to cause equipment to perform a physical operation, and wherein the equipment comprises drilling equipment, exploration equipment, a well control injector, a valve, or a combination thereof.

22.	(Canceled)  

23.	(Previously Presented)  The method of claim 21, wherein the constant shifted pressure comprises a salt-pressure-shift.  

24.	(Previously Presented)  The method of claim 21, wherein the transformation matrix comprises one column with six rows.  

25.	(Previously Presented)  The method of claim 21, wherein the transformation matrix comprises an identity matrix of dimension six multiplied by six linear coefficients.  

26.	(Previously Presented)  The method of claim 25, wherein the six linear coefficients comprise parameters of a far field stress in the earth.  

27.	(Previously Presented)  The method of claim 21, further comprising predicting propagation of a fracture in the fractured region of the earth based at least partially upon the at least one fault.  

28.	(Canceled)

29.	(Previously Presented)  A computing system, comprising:
a processor; and
a memory system comprising one or more non-transitory computer readable media storing instructions thereon that, when executed by the processor, are configured to cause the computing system to perform operations, the operations comprising:
receiving at least one value for a pressure inside a three-dimensional discontinuity in the earth;
receiving at least four values for a regional stress regime in the earth;
receiving at least one value for a constant shifted pressure measured at a surface of the earth;
building a transformation matrix comprising the at least one value for the pressure, the at least four values for the regional stress regime, and the at least one value for the constant shifted pressure; 
generating an inverted matrix by inverting the transformation matrix;

based at least in part on the parameter vector, computing a paleostress vector representing a fractured region of the earth; 
determining a tectonic regime based at least in part on the paleostress vector; 
associating the tectonic regime with at least one fault of the fractured region of the earth; and
generating at least one parameter to configure a control signal based upon the at least one fault, wherein the control signal is configured to cause equipment to perform a physical operation, and wherein the equipment comprises drilling equipment, exploration equipment, a well control injector, a valve, or a combination thereof.

30.	(Canceled)  

31.	(Previously Presented)  The computing system of claim 29, wherein the constant shifted pressure comprises a salt-pressure-shift.  

32.	(Previously Presented) The computing system of claim 29, wherein the transformation matrix comprises one column with six rows.  

33.	(Previously Presented)  The computing system of claim 29, wherein the transformation matrix comprises an identity matrix of dimension six multiplied by six linear coefficients.  

34.	(Previously Presented)  The computing system of claim 33, wherein the six linear coefficients comprise parameters of a far field stress in the earth.  



36.	(Canceled)

37.	(Currently Amended)  A non-transitory computer readable medium storing instructions thereon that, when executed by a processor, are configured to cause the processor to perform operations, the operations comprising:
receiving at least one value for a pressure inside a three-dimensional discontinuity in the earth;
receiving at least four values for a regional stress regime in the earth;
receiving at least one value for a constant shifted pressure measured at a surface of the earth;
building a transformation matrix comprising the at least one value for the pressure, the at least four values for the regional stress regime, and the at least one value for the constant shifted pressure; 
generating an inverted matrix by inverting the transformation matrix;
determining a parameter vector based at least partially upon the inverted matrix and a cost function; 
based at least in part on the parameter vector, computing a paleostress vector representing a fractured region of the earth; 
determining a tectonic regime based at least in part on the paleostress vector; 
associating the tectonic regime with at least one fault of the fractured region of the earth; and
generating at least one parameter to configure a control signal based upon the at least one fault, wherein the control signal is configured to cause equipment to perform a physical operation, and wherein the equipment comprises drilling equipment, exploration equipment, a well control injector, a valve, or a combination thereof.

38.	(Canceled)  

39.	(Currently Amended)  The non-transitory computer readable medium of claim [[38]] 37, wherein the transformation matrix comprises one column with six rows.  

40.	(Currently Amended)  The non-transitory computer readable medium of claim [[38]] 37, wherein the transformation matrix comprises an identity matrix of dimension six multiplied by six linear coefficients.  

41.	(Previously Presented)  The method of claim 21, wherein the at least one value for the constant shifted pressure corresponds to an intersection of the pressure inside the three-dimensional discontinuity with a surface of the earth. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
1. Maerten et al (US 2013/0191044 A1) teaches a stress and fracture modeling using the principle of superposition to compute stress domain diagram, strain, and displacement discontinuities parameters. The stress and fracture model is used for recovery of tectonic events, quality control on interpreted fault, real-time computation of perturbed stress and displacement fields when the user is performing one or more of parameters estimation, prediction of fracture propagation, distinguishing preexisting fractures from induced fractures, and numerous other applications.
2. Volgyesi et al (NPL: The inner structure of the Earth, 1982) teaches a discontinuity shift model for the subsurface earth volume.
3. Maerten et al (US 2012/0072188 A1) teaches a system simulates linearly independent far field stress models for a subsurface earth volume, computing 
4. Bradford (US 2010/0157730 A1) teaches a method of subsurface imaging using microseismic data to determine characteristics of the movement and/or failure of a fracture in a subsurface medium.
5. Wendt et al (US 2013/0289962 A1) teaches a 3D earth model with image rendering feature.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 21, 29 and 37 
“building a transformation matrix comprising the at least one value for the pressure, the at least four values for the regional stress regime, and the at least one value for the constant shifted pressure”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 21, 23-27, 29, 31-35, 37 and 39-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148